DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 and Group II, Species 1, as defined in claims 1-6 and 8-14, in the reply filed on February 3, 2022 is acknowledged.

Drawings
The drawings are objected to because in Figs. 3-13 the quality of the labels and the numbers in the graphs is  to small and light to be able to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “operational condition” in claim 11 and the claims dependent therefrom.

Claim Objections
Claim 4 is objected to because of the following informalities:  in lines 2 and 3 “transforming … in polar coordinate date sets” should be “transforming … to polar coordinate date sets”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in lines 2, 5 and 7 after “polar data” “coordinate” should be inserted after “polar” at each instance.  Similarly, corrections should be made at claim 8 line 13. Appropriate correction is required. 
Claim 11 is objected to because of the following informalities:  line 1 “the operational” should be “a operational”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in claim 1 lines 9 and 10 set forth that “calculated key control parameters” are output. Lines 6 thru 8 set forth converting data to a calculated polar coordinate data set and evaluating the calculated polar coordinate data set. It is unclear how the “calculated control parameters are associated with the “evaluating” step. No step of calculating the “calculated key control parameter” is given and it is unclear if this is the result of the evaluation or, as written, is meant to be a reference to the “calculated…data set”.  Claim 2 makes this clear but claim 1 should not require the reading of claim 2 for clarity.
Claim 4 is vague and indefinite because at line 3 “the reference data set” is referred to but line 2 refers to a “data reference data set”. It is believed that the first “data” in line 2 is redundant and in error/typographical. Consistent terminology should be used to provide ease of understanding.
6 recites the limitation "the indication of downhole events" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 8 and 5 are vague and indefinite because in lines 4 through 6 the claims set forth the step of “accessing a library of ideal and reference data sets with the processing unit, wherein each of the ideal and reference data sets has been transformed into a polar coordinate data set”. Lines 13 and 14 set forth “comparing the calculated polar data set against the library of ideal and reference data sets”. Since the library of ideal and reference data sets is not to be in polar coordinate form and the calculated polar coordinate data set is in polar coordinate form it would seem that this comparison is actually not happening and that instead the transformed polar coordinate data set is being compared to the calculated polar coordinate data set. Claim 5 is similarly confusing.
	Claim 11 is vague and indefinite because it is unclear what the scope of the term “operational condition” is. Throughout the specification various “conditions” and “downhole conditions” are mentioned but there is no mention of “operational conditions”. Therefore, it is unclear if the limitation is a broad recitation referring to all the limitations or of a narrow scope only referring to certain ones of the conditions.
Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8, 9, 11, 12 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following limitations/steps which represent abstract ideas: in particular with regards to claims 1, 8, and 11, “normalizing the position and load data” and “converting the position and load data to a calculated polar coordinate data set”, are mathematical relationships; and, “evaluating the calculated polar coordinate data set to determine downhole conditions or occurrences at the reciprocating pump” which is a mathematical relationship and a mental process. As such claims 1, 8 and 11 recite a judicial exception (i.e. an abstract idea).
This judicial exception is not integrated into a practical application because the additional limitations/steps of the claim are merely insignificant pre-solution or post-solution activity; further the generic recitations of providing the data to the processing unit amounts to simply implementing the abstract idea on a computer/processing unit. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of “acquiring downhole position and load data” (as set forth in claims 1, 8 and 11) and “outputting a control key control parameter” (as set forth in claims 1 and 8) represents conventional pre-solution and post-solution data collection and result posting steps which may be done by hand or with a pen and paper; further the step of “providing the position and load data to a processing unit” represents, as note in MPEP 2106.05 (A), a limitation that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, such as simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Thus, there is no practical inventive concept other than the abstract idea.
With regards to claim 8, this claim additionally recites the step of: “accessing a library of ideal and reference data sets with the processing unit” is merely insignificant pre-solution activity that amounts to simply implementing the abstract idea on a computer/processing unit. Further, the steps/limitation “wherein each of the ideal and reference data sets has been transformed into a polar coordinate data set and wherein each of the ideal and reference data sets corresponds to a known condition for the reciprocating pump” is a mathematical or mental process performed on the library of data sets before being stored on the processing unit. Lastly the steps of “ identifying within the processing unit one or more ideal or reference data sets that match one or more portions of the calculated polar data set; and outputting from the processing unit one or more statements regarding the probability” represent, as note in MPEP 2106.05 (A), a limitation that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception, such as simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  Thus, there is no practical inventive concept other than the abstract idea.
This judicial exception is not integrated into a practical application because the additional limitations/steps of the claim are merely insignificant pre-solution or post-solution activity; further the generic recitations of providing the data to the processing unit amounts to simply implementing the abstract idea on a computer/processing unit. 

	With regards to claims 2-5, 9 and 14, these claims recite steps including further determinations, calculations and/or manipulations of data steps that are deemed to be part of the aforesaid abstract idea. The claimed method steps, individually or in combination do not add significantly more to the concept nor integrate it into a practical application because the steps set forth in each of the claims are grouped with the abstract idea as merely a set of mathematical calculations and/or mental processes.

Allowable Subject Matter
Claims 6, 10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a method for evaluating data, or determining operational conditions, from a reciprocating pump driven by a surface-based beam pumping unit, comprising the steps of: acquiring downhole position and normalizing the position and load data; converting the position and load data to a calculated polar coordinate data set; and evaluating the calculated polar coordinate data set to determine the operational condition of the reciprocating pump; and then comprising the step of controlling the beam pumping unit based in part on the indication of downhole events, the operational condition and the calculated control parameters, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moreno et al, Lea, Jr., Hoefel, DaCunha, Pons, Watson, Bramlett et al, Takada et al, Turner et al and Womack et al disclose walking beam pumping systems having monitoring and control systems implemented by processing units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
March 24, 2022